Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 1 of 35



                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK



DANIEL KLEEBERG, LISA STEIN, and
AUDREY HAYS,

                  Plaintiffs,

      v.

LESTER EBER; ALEXBAY, LLC f/k/a                Civil Action No. 16-CV-9517 (LAK)(KAP)
LESTER EBER, LLC; ESTATE OF
ELLIOTT W. GUMAER, JR.; and
WENDY EBER,

                  Defendants,

      and

EBER BROS. & CO., INC.; EBER BROS.
WINE AND LIQUOR CORP.; EBER
BROS. WINE & LIQUOR METRO, INC.;
EBER-CONNECTICUT, LLC; EBER-
RHODE ISLAND, LLC; EBER BROS.
ACQUISITION CORP.; EBER-METRO,
LLC; SLOCUM & SONS OF MAINE,
INC.; and CANANDAIGUA NATIONAL
BANK & TRUST COMPANY,

                  Nominal Defendants.




                 EXPERT REPORT OF GLENN LIEBMAN




                                Submitted July 26, 2019




                                                                                  127
Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 2 of 35



                                            TABLE OF CONTENTS

I.      INTRODUCTION ....................................................................................................... 1

II.     QUALIFICATIONS .................................................................................................... 2

III.    STANDARD OF VALUE ........................................................................................... 2

IV.     SUMMARY OF THE TORCHIO REPORT’S CONCLUSIONS .............................. 3

        TORCHIO’S VALUE OF EBER-CT AS OF MAY 23, 2012 .................................................. 3

V.      KLG REVIEW AND CRITIQUE OF THE TORCHIO ESTIMATES
        OF EBER-CT ENTERPRISE VALUE AND EQUITY VALUE ............................... 4

        1.       2001 Prospect Beverages ................................................................................... 4

        2.       2012 Farmers Brothers Comparable .................................................................. 5

        3.       Sale of 6% of Eber-CT Equity to Polebridge Bowman ..................................... 6

        4.       2007 Southern Wine & Spirits Offer for 15% of Eber-CT ................................ 7

        5.       2008 Sale of 15% of Eber-CT Equity to Eder-Goodman .................................. 9

VI.     KLG’S VALUATION OF EBER-CT AS OF JUNE 5, 2012 ................................... 13

VII.    VALUE OF EBER METRO’S INTEREST IN EBER-CT AS OF
        JUNE 31, 2012 ........................................................................................................... 14

VIII.   CRITIQUE OF THE TORCHIO REPORT’S VALUATION OF EBER
        METRO AS OF MAY 23, 2012 ................................................................................ 14

        ANALYSIS OF EBER METRO LIABILITIES AS OF MAY 23, 2012 .................................... 15

        CONCLUSIONS ABOUT THE TORCHIO REPORT’S ANALYSIS OF
        LIABILITIES ................................................................................................................. 17

IX.     THE VALUE OF EBER METRO TO EBER BROS. AS OF JUNE 5,
        2012............................................................................................................................ 18

X.      KLG’S VALUATION OF EBER-CT AS OF MAY 31, 2018 .................................. 19

XI.     THE ECONOMIC RATIONALITY OF THE EBER BROS.
        BOARD’S DECISION TO CONSENT TO THE ALEXBAY
        TRANSFER ............................................................................................................... 20
     Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 3 of 35



I.   INTRODUCTION

             I am a business appraiser and forensic accountant with over 23 years of
     experience in valuing privately held businesses of all sizes. Most of my experience is in
     the area of business valuation in litigated matters, primarily shareholder and partnership
     disputes and matrimonial matters. I have been asked in the shareholder dispute matter of
     Daniel Kleeberg, et al. v. Lester Eber, et al. to review and critique the June 28, 2019
     valuation report prepared by Frank Torchio (“Torchio” or the “Torchio Report”) and to
     provide my opinion of the Market Value of the Equity of Eber-Connecticut, LLC (“Eber-
     CT”) and Eber Bros. Wine & Liquor Metro, Inc. (“Eber Metro”) as of June 5, 20121 (the
     date that Lester Eber transferred the assets of Eber Metro and Eber-CT to Alexbay, LLC,
     (“Alexbay”), an entity wholly owned by Lester Eber).

            Additionally, I have provided my opinion of the value of Eber-CT as of May 31,
     2018 (the date nearest to the current date for which financial information was provided)
     and I have also evaluated the economic rationality of the decision by Eber Bros Wine &
     Liquor Corp.’s board to consent to the transfer of Eber Metro to Alexbay.

             I have not at this time been asked to provide my opinion on the valuation method
     that was used for Eber-CT and Eber Metro in 2012 in connection with the transfer of
     Eber Metro to Alexbay. Specifically, the method used was to use the unadjusted
     valuation based on a prior transaction and then subtract net income losses since the date
     of the transaction. Based on Torchio’s report, it does not appear that the Defendants
     intend to defend that valuation method, let alone rely on it. If that changes, I shall
     respond at that time.

            To the extent permitted by the Court, I intend to offer my expert testimony on this
     and any related issues as reflected in my opinions contained in this report.

            I have relied upon the information listed in Exhibit 1, attached hereto. Should
     additional information become available, we reserve the right to amend this report and
     the conclusions presented herein.

             This Report is subject to the Statement of Limiting Conditions attached hereto. In
     addition, this Report has been prepared for use only in connection with this particular
     matter, and is not to be disseminated to any other parties, or used for any other purpose
     without the express written consent of KLG.




     1
       Note that financial information was utilized through May 31, 2012, which is the fiscal year end of Eber
     Metro and Eber-CT. There are no material differences in the value of either company from May 31 to June
     5, 2012

                                                       -1-
       Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 4 of 35



II.    QUALIFICATIONS

                I have been Member/Partner in the business valuation, forensic accounting and
       litigation consulting support firm of Klein Liebman & Gresen, LLC since 1997. I am a
       Certified Public Accountant (CPA) licensed in New York State and hold an Accredited in
       Business Valuation (ABV) Designation issued by the American Institute of Certified
       Public Accountants. With over 23 years of experience, I have assisted hundreds of
       closely held companies, attorneys, accountants and financial professionals with valuation
       and forensic accounting issues relating to equitable distribution, estate and gift tax
       planning, business planning, the acquisition and sale of businesses, and shareholder
       disputes. During the course of my career I have worked on over 1,500 matters and have
       been Court appointed as a neutral financial expert in hundreds of matters. I have
       provided expert witness testimony on 46 occasions in the New York State Supreme Court
       in Nassau, Suffolk, New York, Queens, Westchester, and Kings Counties, as well as the
       Superior Court in Fairfield County, CT, on issues concerning business valuation and
       forensic accounting. I have been a frequent speaker, lecturing over 50 times in my career
       on the topic of business valuation, forensic accounting and litigation support and have
       presented to the Bar Associations of Manhattan, Nassau, Suffolk, Queens, Westchester,
       and Stamford, CT, as well as various accounting organizations and law firms. I have
       been a guest lecturer at Fordham Law School, New York Law School and St. John’s
       University Law School.

       The fee paid to Klein Liebman & Gresen, LLC for the analyses and valuation
       summarized herein is not contingent on the values or other opinions set forth in this
       report, nor is it contingent in any way on the outcome of the litigation. My hourly rate is
       $450. David Gralnick, CPA/ABV, Member of KLG, and Louis Panariello CPA/ABV,
       Senior Associate of KLG, assisted me in preparing this report.

III.   STANDARD OF VALUE

              Generally, Fair Value is the standard of value applicable in cases such as this,
       where there is a shareholder dispute.

               The definition of Fair Value varies from state to state and is generally based on
       legal precedents applicable in each state. In New York State, Fair Value is the same as
       Fair Market Value except that there is no discount for a minority/lack of control of a
       shareholder’s interest.2 The definition of Fair Market Value is provided below.

               Definition of Fair Market Value

              Fair Market Value is defined as the amount at which property would change
       hands between a willing buyer and a willing seller, each having reasonable knowledge of
       relevant facts and neither being under any compulsion to buy or sell. This concept of

       2
         See S. Pratt, Business Valuation Discounts and Premiums, p. 353 (2d Ed., John Wiley & Sons, Inc., 2009)
       (“[G]enerally New York courts have accepted a discount for lack of marketability in oppression cases, but
       not a discount for lack of control.”).

                                                         -2-
      Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 5 of 35



      value is supported by definitions set forth by the Internal Revenue Service, specifically in
      Revenue Ruling 59-60.

IV.   SUMMARY OF THE TORCHIO REPORT’S CONCLUSIONS

      TORCHIO’S VALUE OF EBER-CT AS OF MAY 23, 2012

              The Torchio Report utilizes the Market Approach and provides five (5) estimates
      of the Enterprise Value and Market Value of the Equity of Eber-CT3. The Torchio
      Report utilizes Revenue Multiples based on two (2) transactions of the Company’s stock
      – one in 2008 and one in 2010, one (1) offer for 15% of Company’s stock in 2007, one
      (1) comparable market transaction in 2001, and one (1) comparison to one publicly traded
      company as of May 23, 2012. The following Table A summarizes the calculations of the
      five (5) estimates of the Enterprise Value and Market Value of Equity of Eber-CT as set
      forth in Exhibits C-1 through C-5 and Exhibit D of the Torchio Report (NOTE – the
      Torchio Report does not provide a single opinion/conclusion of the Enterprise Value
      or Market Value of Equity of Eber-CT as of June 5, 2012 (or around that date as of
      the end of May 2012):


                                                      TABLE A
                                                Southern Wine                           Sale of 6% Eber-
                                   Prospect     & Spirits Offer       Sale of 15%          CT Equity          Farmers
                                  Beverages       for 15% of        Eber-CT Equity         Polebridge         Brothers
      Comparable Used            Comparable        Eber-CT         to Eder-Goodman          Bowman           Comparable
      Year Comparable
      Transaction Occurred          2001             2007                2008                 2010               2012

      Eber-CT Revenue for
      FYE May 31, 2012           $36,383,755      $36,383,755        $36,383,755           $36,383,755       $36,383,755
      EV/Revenue Multiple           0.23             0.45               0.46                  0.37              0.25

      Enterprise Value of
                                 $8,199,319       $16,411,833        $16,901,932           $13,446,391        $9,094,096
      Eber-CT
      Less: Eber-CT Debt         (3,590,000)      (3,590,000)         (3,590,000)          (3,590,000)       (3,590,000)
      Less: Eber-CT
                                 (4,500,000)      (4,500,000)         (4,500,000)          (4,500,000)       (4,500,000)
      Preferred Equity
      Add; Eber-CT Cash           $586,188         $586,188            $586,188             $586,188          $586,188

      Market Value of
                                  $695,507        $8,908,021          $9,398,120           $5,942,579         $1,590,284
      Equity of Eber-CT




      3
       Enterprise value is defined as the combined values of all capitalization of a company, i.e. equity, preferred
      equity, debt, etc. Market Value of Equity is calculated by taking Enterprise Value and subtracting all other
      capitalization including debt and preferred equity.

                                                          -3-
     Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 6 of 35



V.   KLG REVIEW AND CRITIQUE OF THE TORCHIO ESTIMATES OF EBER-CT
     ENTERPRISE VALUE AND EQUITY VALUE

             Based on our review of the Torchio valuation estimates and our own independent
     research and analysis, we believe that the Prospect Beverage Comparable, the Farmers
     Brothers Comparable and the Sale of 6% of Eber-CT Equity to Polebridge Bowman
     should not be considered in the valuation of Eber-CT as of May 23, 2012. We do believe
     that the Southern Wine & Spirits Offer and the Sale of 15% of Eber-CT Equity to Eder-
     Goodman should be considered in the valuation of Eber-CT as of May 23, 2012 (subject
     to adjustments as further described herein).

             Our detailed analysis and critique of the five (5) estimates of value as proffered in
     the Torchio Report is described in detail below. In sum, we generally agree with Torchio
     that the best valuation metric to apply in the case of Eber-CT is the Enterprise Value to
     Revenue (EV/R) ratio. We generally disagree, however, with how he calculates the inputs
     to use in that ratio. In three of the five estimates, Torchio relies on transactions that are
     clearly unreliable data points. In the other two estimates, he makes overly aggressive
     adjustments, as well as a significant arithmetic error, that improperly diminish his value
     calculations.

     1. 2001 Prospect Beverages (page 35, paragraph 94 of the Torchio Report)

         The Torchio Report indicates that it conducted a search for Comparable Company
         Transactions in the Capital IQ database in the Alcoholic Beverage Distribution
         Industry. From an eleven (11) year time frame 2001 through 2012, Torchio was only
         able to locate a single transaction – Capital Beverage Corporation’s acquisition of
         Prospect Beverages, Inc. in 2001, which he considered comparable. Torchio notes
         that the implied Enterprise Value/Revenue Multiple paid for Prospect was 0.283
         which he adjusted downward to 0.23 based on “changes in market conditions from
         2001 to 2012.” No explanation is given by Torchio as to how the adjustment was
         calculated.

         Nonetheless, the Comparable Company Transaction Method is utilized when the
         appraiser can identify a statistically meaningful number of comparable transactions
         that occurred around the time the subject company is being valued. “If it turns out
         that very few data points are available for a particular valuation multiple, that
         problem may lead one to abandon that multiple or to put relatively little weight on
         it.”4

         Utilizing a single transaction to develop a multiple to value a company eleven years
         after the transaction is not statistically meaningful, let alone reliable. The exercise
         would be akin to a real estate appraiser valuing a home in May of 2012 based on the
         sale price of another home in a different neighborhood eleven years prior. Such an
         exercise would not be appropriate and is completely unreliable. Furthermore,

     4
      S. Pratt, Valuing a Business: The Analysis and Appraisal of Closely Held Companies, p. 321 (5th Ed.,
     McGraw-Hill, 2008).

                                                     -4-
Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 7 of 35



    adjusting for market conditions over an eleven (11) year period of time would be
    highly speculative to determine a proper multiple as of the valuation date eleven years
    later.

    In addition, Prospect Beverages is not comparable to Eber-CT because it operated in New
    York City whereas Eber-CT operated in Connecticut.5 Unlike New York, Connecticut’s
    franchise laws create barriers to entry that protect the business. As a result, even if
    we could find a transaction involving a wine and liquor wholesaler, it is doubtful it
    would be comparable to Eber-CT. As a December 2009 Business Plan for Eber-CT
    explains:

            [I]t is important to reiterate that the franchise laws in the state of
            Connecticut provide statutory protection and value to our business
            model. Specifically, unlike New York, suppliers in Connecticut are
            not permitted to terminate their relationship with Eber-CT without
            good cause to do so and without following a specified statutory
            procedure. Based on these protections, Eber-CT’s suppliers must
            continue to sell goods to Eber-CT, ensuring an on-going business
            operation into the future.6

    Likewise, Prospect Beverages appeared to focus primarily on the distribution of beer
    and other beverages, which are subject to entirely different regulations even in New
    York, such that the retail customer base is likely to be very different as well.

    Based on the above, it is our opinion that the Prospect Beverage transaction in
    2001 is not a reliable transaction to value Eber-CT as of May 23, 2012, and
    therefore should not be considered.


2. 2012 Farmers Brothers Comparable (Page 35-36, Para. 96-98 of the Torchio
   Report)

    The Torchio Report indicates that based on a search performed by Wendy Eber, she
    identified four (4) publicly traded companies to compare to Eber-CT as follows:

        (i)     Cott Corporation
        (ii)    Coca-Cola Bottling Co.
        (iii)   Farmers Brothers
        (iv)    Sysco Corporation

    Notably, Torchio simply uses four companies selected by Wendy Eber as a basis to
    determined publicly traded comparables to Eber-CT. Wendy Eber is not a business
    appraiser. None of these four companies are remotely comparable to Eber-CT.

5
  Capital Beverage Corp. Form 8-K/A dated June 29, 2001 p. 6 at https://sec.report/Document/0001015769-
01-500228.
6
  Business Plan for Eber-CT December 2009 at GUM000060 (Pl. Ex. 65) (emphasis added).

                                                 -5-
Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 8 of 35




      Of the above four companies, Torchio indicates that he believes only Farmers
      Brothers is comparable to Eber-CT because it also had negative EBITDA for 2012.
      Significantly, however, Torchio fails to indicate that Farmers Brother is not in the
      wine and liquor wholesaling business (or even the beer business, like Prospect
      Beverages); rather it is a distributor of coffee, teas, and spices. 7 Additionally, we
      conducted a detailed search through various sources such as Pitchbook and Yahoo
      Finance and determined that there are no publicly traded wine and/or liquor
      wholesalers to compare to Eber-CT for purposes of developing valuation multiples.

      To suggest that Farmers Brothers is an appropriate comparable to Eber-CT would be
      analogous to comparing an automobile manufacturer such as General Motors to an
      airplane manufacturer such as Boeing just because they are both modes of
      transportation.

      The difference is even greater because wine and liquor are heavily regulated products
      at the state and local level, while coffee, teas, and spices are subject only to minimal
      oversight, such as informational labeling requirements at the federal level through the
      FDA. The state regulations are particularly important in Eber-CT’s business because
      of Connecticut’s franchise laws, as discussed in the preceding section.

      Based on the above, it is our opinion that Farmers Brothers is not a good
      comparable company to value Eber-CT as of May 23, 2012, and therefore should
      not be considered.


3. Sale of 6% of Eber-CT Equity to Polebridge Bowman (page 33-34, para. 90-92 of
   the Torchio Report)

      In May 2010, Eber Metro sold a 6% share of Eber-CT to Polebridge Bowman for
      $350,000. Simultaneously, Eber Metro received a promissory note from Polebridge
      Bowman for $350,000 with an interest rate of 2%, secured by the 6% interest that it
      received in Eber-CT. In our opinion, a 2% interest rate for an investment in a private
      company with negative cash flow does not make economic sense. In fact, the Torchio
      Report at pages 12 through 14, paragraphs 33 through 39 goes through a lengthy
      discussion about Lester Eber’s loans being at an interest rate of 9% and that rates on
      distressed debt from 2006 through 2012 were 11.46% to 14.23%. Thus the Torchio
      report and its own rate of return analysis and research demonstrate that the Polebridge
      Bowman note and equity sale does not make any economic sense: The company
      received no cash consideration at a time when it was borrowing money at a
      significantly higher interest rate than it was charging to Polebridge. There is no
      rational economic reason why a company would enter into such a transaction with a
      third party.



7
    Based on review of Farmer Brothers’ website at www.farmerbrothers.com.

                                                  -6-
Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 9 of 35



    The lack of economic sense appears to be explained by the fact that it was not an
    arm’s length transaction.8 The sole owner of Polebridge Bowman was Glenn Sturm,
    a lawyer representing the Eber companies. A contemporaneous memorandum from
    Sturm9 shows that Sturm was not really interested in acquiring the 6% interest in
    Eber-CT. It also indicates that the price for the transaction not the product of arm’s
    length negotiation, and that it was not intended to serve any apparent economic
    purpose. The transaction also appears to have been backdated to appear as if it
    occurred prior to the close of the Eber companies’ fiscal year on May 31, 2010.10
    Therefore, it is our conclusion that the Polebridge Bowman transaction lacked
    legitimate economic substance.

    Accordingly, in our opinion, this transaction does not serve as a reliable
    indicator to value Eber Metro’s controlling interest in Eber-CT and therefore
    should not be considered.

    As Torchio notes, the membership interest conveyed to Polebridge Bowman was
    encumbered by a right of first refusal.11 Therefore, we agree with Torchio that this
    impairs the ability to use the transaction to value Eber Metro’s equity interest since
    that equity was not impaired. But for the reasons stated above, we disagree that this
    transaction is capable of being used reliably through the use of adjustments because it
    was not an arm’s length transaction and it lacked economic substance.


4. 2007 Southern Wine & Spirits Offer for 15% of Eber-CT (page 31, para 86-89 of
   the Torchio report)

    The Torchio Report indicates that in “mid-late 2007,” Southern Wine & Spirits
    (“Southern”) negotiated a proposed deal with Eber-CT, where Southern would
    acquire 15% of Eber-CT from Eber Metro for $3,000,000 (“Southern Offer”).12 The
    Southern Offer implies a value of $20,000,000 ($3,000,000 / 15%) for the Equity of
    Eber-CT. Interestingly, Southern made this offer around the fiscal year-end May 31,
    2007, a year in which Eber-CT had revenue of $42.38 million and negative EBITDA
    of $436,516, which was worse than the negative EBITDA of $204,223 as of fiscal
    year-end May 31, 2012.

    The 15% interest pursuant to the Southern Offer represents a minority interest in the
    Company. A minority interest in a business is defined as less than 50%. Minority
    interests are generally afforded little to no control of a company. Control rights are


8
  Value must be calculated based on what a willing purchaser, in an arm’s length transaction, would offer
for the corporation as an operating business,” meaning that non-arm’s length transactions are inherently not
reliable. Matter of Pace Photographers (Rosen), 71 N.Y.2d 737, 748 (1988) (emphasis added) (quoting
Matter of Blake v. Blake Agency, 107 A.D. 139, 146 (App. Div. 2d Dept. 1985)).
9
  Pl. Ex. 119 at EB-00026654.
10
   Pl. Ex. 120 at EB-00031220.
11
   Torchio Report p. 34 ¶ 92.
12
   Id. at 31 ¶ 86.

                                                   -7-
Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 10 of 35



       typically afforded to shareholders owning more than 50% of a company. Some of
       control rights include the following:

            a)   Control of the day to day operations of the Company.
            b)   Control of profits, losses and distributions to shareholders.
            c)   Control of negotiating contracts with customers and suppliers.
            d)   Ability to sell or acquire assets of the Company.

       Southern would have been provided none of the above control rights and privileges.
       Notwithstanding, Torchio does list various other rights that would have been afforded
       to Southern had the deal been consummated including tag-along rights, rights of first
       refusal, and provisions to protect against events and transactions between Eber-CT
       among others. Based on these provisions, Torchio assumes that a right of first refusal
       can be “viewed as a minimum control premium”13 and, based on that, believes that a
       15% control premium was built into the $3 million offer by Southern. 14 We disagree
       with that assumption and believe that the rights of first refusal afforded to Southern
       would have been more than offset by the above substantial control features that Eber
       Metro would have maintained with its net 85% interest had the deal gone through.

       Accordingly, we have recalculated the implied Enterprise/Revenue multiple to 0.51
       from 0.45 as determined by Torchio. We have also recalculated the Market Value of
       the Equity of Eber-CT to $11,051,903 from $8,908,021 as determined by Torchio.
       Our calculations are presented in Table B on the following page.




13
     Id. at 31 ¶ 83.
14
     Id. at 32 ¶¶ 87-88.

                                                -8-
Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 11 of 35



                                                    TABLE B
                                                              Torchio Report               KLG Recalculated

       Total Price                                                     $3,000,000                 $3,000,000
       Premium for additional rights                                      450,000                          -
       Adjusted Price                                                   2,550,000                  3,000,000
       Percentage Ownership (%)                                              15%                        15%
       Equity                                                          17,000,000                 20,000,000
       + Debt                                                           7,320,849                  7,320,849
       - Cash                                                           1,644,197                  1,644,197
       = Enterprise Value (EV)                                         22,676,652                 25,676,652
       Revenue (R)                                                     42,386,508                 42,386,508
       EV/R Multiple                                                         0.53                       0.61
       Multiple Adjustment                                                   0.84                       0.84
       Adjusted EV/R Multiple                                                0.45                       0.51
       Revenue for Eber-CT (f/y/e 5/31/2012)                           36,383,755                 36,383,755
       Implied Enterprise Value for Eber-CT                            16,411,833                 18,555,715
       - Debt for Eber-CT                                               3,590,000                  3,590,000
       -Preferred for Eber-CT                                           4,500,000                  4,500,000
       + Cash for Eber-CT                                                 586,188                    586,188

       Market Value of Equity of Eber-CT                               $8,908,021                $11,051,903

       The Torchio Report states that “Generally, the most comparable transactions to use in
       the valuation of a subject company are those transactions for ownership interest in the
       subject company itself. According to a widely cited author of valuation texts, past
       transactions for the stock of the subject company may be an excellent source of
       valuation multiples.”).15 We agree with that commentary. While not a final,
       consummated transaction in the equity of Eber-CT, the Southern Offer does represent
       a bona-fide arms-length offer that was, at least temporarily, accepted by Eber Bros.,
       and it provides guidance into the market’s perception of the value of Eber-CT.

       Based on the above, it is our opinion that the Southern Offer serves as a reliable
       indicator of value Eber-CT as of June 5, 2012, and therefore should be
       considered.


5. 2008 Sale of 15% of Eber-CT Equity to Eder-Goodman (page 27-31, para. 74-85
   of the Torchio Report)

       On January 29, 2008, Eder-Goodman (unrelated to Eber-CT) agreed to purchase a
       15% interest in Eber-CT for $4,500,000 in an arms-length transaction. Eder-
       Goodman was provided with the audited financial statements and was fully aware that

15
     Torchio Report at 24 ¶ 65 (citing S. Pratt, Valuing a Business, supra note, p.318).

                                                       -9-
Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 12 of 35



     Eber-CT had negative ($1.3 million) EBITDA in the prior fiscal year end May 31,
     2007. For the fiscal year ended May 31, 2008, Eber-CT had negative ($102,610)
     EBITDA. For many of the same reasons as the Southern Offer, we conclude that
     the Eder-Goodman Transaction serves as a reliable indicator of value Eber-CT
     as of June 5, 2012, and therefore should be considered.

     The Torchio Report points out that Eder-Goodman obtained certain rights in
     connection with the acquisition of its 15% interest which include rights of first refusal
     on a sale of Eber-CT stock, allocation of profits first should their capital account fall
     below $4,500,000, drag along and tag along rights in the event of a sale of the
     Company and its assets, involvement in major decisions which involve transactions
     among members, member owned companies and affiliates. The Torchio Report also
     points out that among Eder-Goodman’s rights was a liquidation preference which
     calls for them to receive their $4,500,000 investment back on a sale of the Company
     prior to the other equity shareholders receiving their proportionate share of the sale
     proceeds.

     Torchio assumes that the aforementioned rights obtained by Eder-Goodman in
     connection with its purchase of 15% of Eber-CT are more attractive than the rights of
     Eber Metro which held an 85% controlling interest in Eber-CT after the transaction,
     and assumes that Eder-Goodman’s purchase price included a 25% premium for its
     liquidation preference and a 15% premium for its right of first refusal16, for a total
     premium of 40%.

     We disagree with these assertions as the Torchio Report fails to consider that
     offsetting Eder-Goodman’s rights are the substantial and significant rights and
     privileges of Eber Metro’s 85% controlling interest as follows:

                Lester Eber is the Chief Executive Officer (CEO) of Eber-CT and is
                 “responsible for the general and active management of the Business of the
                 Company and shall see that all orders and resolutions of the Board are
                 carried into effect. The Chief Executive Officer shall have sole
                 responsibility for managing all day-to-day operations of the Company.”
                 (para. 5.2.3 of the Amended and Restated Limited Liability Company
                 Agreement of Eber-Connecticut, LLC) (emphasis added).

                Lester Eber as CEO will be “responsible for managing all supplier
                 relationships and activities.” (para 5.2.3 of the Amended and Restated
                 Limited Liability Company Agreement of Eber-Connecticut, LLC).

                Lester Eber as CEO or any other Officer authorized by CEO “shall
                 execute all bonds, mortgages, and other contracts.” (para 5.2.3 of the
                 Amended and Restated Limited Liability Company Agreement of Eber-
                 Connecticut, LLC).
16
   Torchio asserts that the 15% premium for right of first refusal is based on historical control premiums
that he asserts are 30% and that he selects a “smaller 15% figure” for rights of first refusal only.

                                                 - 10 -
Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 13 of 35



                “The business, property and affairs of the Company shall be managed by
                 or under the direct of a Board of Managers comprised of seven (7)
                 individuals as follows;

                     1.   Lester Eber
                     2.   David Eber [son of Lester Eber]
                     3.   Wendy Eber [daughter of Lester Eber]
                     4.   Thomas Slocum [former owner of Slocum & Sons]
                     5.   George E.B. Slocum [former owner of Slocum & Sons]
                     6.   Carl Krause [Eder-Goodman appointee]
                     7.   Elliot W. Gumaer, Jr. [Trustee of the Alan Eber Trust and Lester’s
                          attorney]

                 Note that of the seven (7) board managers, three (3) are Eber family
                 members and a fourth is a trustee of an Eber family member trust, which
                 allows the Eber family under the direction of Lester Eber to control the
                 Board and thus all major business affairs of the Company. Eder-Goodman
                 with only one Board member has minimal say in the day-to-day operations
                 of the Company and can be outvoted by the Eber family.

     We believe that the Torchio calculation of the Adjusted Price is incorrect. In
     assuming a 25% premium for liquidation preference and another 15% premium for
     right of first refusal (40% total premium), Torchio incorrectly takes a 40% discount
     on the $4,500,000 to arrive at an Adjust Price of $2,700,000, thereby incorporating a
     66% premium. Had Torchio applied the 40% premium correctly, the Adjusted Price
     should have been $3,214,286 (calculated $4,500,000 / 1.40).

     As such Eber Metro had a controlling 85% interest in Eber-CT after the Eder-
     Goodman stock purchase. Furthermore, the Defined Terms section of the Amended
     and Restated Limited Liability Company Agreement of Eber-Connecticut, LLC at
     page 5 specifically refers to Eder-Goodman as the Minority Member. Controlling
     interests with their significant rights relative to Minority interests, carry a premium.
     Research from Mergerstat Review 2013 (data through 2012), indicates that control
     premiums during the period 2008 through 2012, across all industries, averaged
     between 46% and 59%, and a median between 35% and 40%. Accordingly, we
     believe that the liquidation rights and privileges obtained by Eder-Goodman in its
     acquisition of 15% of Eber-CT stock are more than offset by other rights and
     privileges that they did not have, which were afforded to Eber Metro as controlling
     majority member. In fact, it is our opinion that Eber Metro’s control of Eber-CT day
     to day operations and the Board of Managers implies an additional control premium
     to Eber Metro’s interest.17 Notwithstanding, we have not applied a control premium
     in an effort to take a conservative approach.


17
  An additional control premium would be particularly appropriate for use in valuing a potential sale of
Eber Metro itself, because such a sale does not appear to be restricted by the rights granted to Eder-
Goodman. For the same reason, we believe that Torchio over-valued Eder-Goodman’s right of first refusal:

                                                - 11 -
Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 14 of 35




    Accordingly, we have recalculated the implied Enterprise/Revenue multiple to 0.62
    from 0.46 as determined by Torchio. We have also recalculated the Market Value of
    the Equity of Eber-CT to $15,054,116 from $9,398,120 as determined by Torchio.
    Our calculations are presented in Table C below.

                                              TABLE C
                                                         Torchio Report   KLG Recalculated
    Total Price                                                $4,500,000       $4,500,000
    Premium for additional rights                               1,800,000          675,000
    Adjusted Price                                              2,700,000        3,825,000
    Percentage Ownership (%)                                         15%              15%
    Equity                                                     18,000,000       25,500,000
    + Debt                                                     10,870,421       10,870,421
    - Cash                                                      6,144,197        6,144,197
    = Enterprise Value (EV)                                    22,726,224       30,226,224
    Revenue (R)                                                43,244,059       43,244,059
    EV/R Multiple                                                    0.53             0.70
    Multiple Adjustment                                              0.88             0.88
    Adjusted EV/R Multiple                                           0.46             0.62
    Revenue for Eber-CT (f/y/e 5/31/2012)                      36,383,755       36,383,755
    Implied Enterprise Value for Eber-CT                       16,901,932       22,557,928
    - Debt for Eber-CT                                          3,590,000        3,590,000
    -Preferred for Eber-CT                                      4,500,000        4,500,000
    + Cash for Eber-CT                                            586,188          586,188

    Market Value of Equity of Eber-CT                       $9,398,120 (a)           $15,054,116 (b)
   (a) Had Torchio properly applied the 40% control premium correctly as discussed herein on page 8, the
       Adjusted Price should be $3,214,286, and the resulting Torchio conclusion of EV/R Multiple
       should be 0.53 and its conclusion of Market Value of Equity of Eber-CT should be $11,779,578.
   (b) Had we applied a conservative control premium of 15% for the controlling rights and privileges of
       Eber Metro, the valuation of Eber-CT as of June 5, 2012, would be $17, 312,233.




It was capable of being circumvented by selling Eber Metro itself rather than Eber Metro’s membership
units in Eber-CT.

                                                - 12 -
      Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 15 of 35



VI.   KLG’S VALUATION OF EBER-CT AS OF JUNE 5, 2012

      As previously discussed, it is our opinion that the 2001 Prospect Beverages transaction,
      the use of Farmers Brothers as a comparable company, and the 2010 Polebridge Bowman
      transaction are not reliable indicators of the value of Eber-CT. We do believe that the
      2007 Southern Offer and the 2008 Eder-Goodman transaction are reliable measures of the
      value of Eber-CT. The following is a summary of our recalculated EV/R Multiples based
      on the three indicators of value and the EBITDA as of each date, which are important to
      consider in the selection of an EV/R Multiple as of June 5, 2012:

                                                  Fiscal
                                                 Year-End                                Implied EV/R
           Indicator of Value                     May 31              EBITDA               Multiple

           Southern Offer                            2007            ($436,516)                0.51
           Eder-Goodman Transaction                  2008             ($31,058)                0.62

      As of fiscal year end May 31, 2012, Eber-CT’s EBITDA was ($204,223). Based on the
      two indicators of value and the relationship between EBITDA and the EV/R Multiple, it
      is our opinion that as of June 5, 2012, a conservative EV/R valuation multiple is 0.55.
      Noteworthy is that despite having negative EBITDA for the fiscal year ended May 31,
      2012, the Company’s EBITDA had improved every year from 2009 through 2012 and
      was trending positively.18

      Accordingly, we conclude with reasonable certainty that the fair market value of Eber-CT
      as of June 5, 2012 was $12,500,000, calculated as follows:

           Revenue for Eber-CT (f/y/e 5/31/2012)                       $36,383,755
           EV/R Multiple                                                        .55
           Implied Enterprise Value for Eber-CT                         20,011,065
           - Debt for Eber-CT                                            3,590,000
           -Preferred for Eber-CT                                        4,500,000
           + Cash for Eber-CT                                              586,188

           Market Value of Equity of Eber-CT (Rd.)                     $12,500,000




      18
         As Torchio correctly notes (at page 19 note 31), an EV/R valuation can be based on forward projections
      of revenue rather than historical results, and in our view doing so is particularly appropriate when the
      company’s revenue has been on upward trend, indicating successful efforts to redirect the business. Such
      projections were not produced to us, but it is also noteworthy that, beginning in the fiscal year ended May
      31, 2013, EBITDA continued to trend upward each year through fiscal year May 31, 2018 (last year of
      financial statements provided to us).

                                                        - 13 -
       Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 16 of 35



VII.   VALUE OF EBER METRO’S INTEREST IN EBER-CT AS OF JUNE 31, 2012

               The Torchio Report opines at page 37, footnote 78 that Eber Metro’s effective
       interest in Eber-CT is 93% because Eder-Goodman’s 15% preferred interest at
       $4,500,000 was included in the overall value, Eber Metro owns 79% of the remaining
       85% (with Polebridge Bowman owning the other 6% of 85%). 79% of 85% is an
       effective 93% interest (79%/85%). Assuming that the Polebridge Bowman transaction is
       considered legitimate, we agree with that determination.

               Because the Polebridge Bowman transaction lacks economic substance, we
       understand that the Plaintiffs have asked the Court to set aside or unwind the
       transaction.19 If that occurs, then Eber Metro would effectively own a 100% interest in
       Eber-CT after deducting Eder-Goodman’s 15% preferred interest.

              Accordingly, we conclude with reasonable certainty that the fair market
       value of Eber Metro’s interest in Eber-CT as of June 5, 2012 was $11,625,000
       ($12,500,000 x 93%), unless the Polebridge Bowman transaction is unwound, in
       which case it was $12,500,000.


VIII. CRITIQUE OF THE TORCHIO REPORT’S VALUATION OF EBER METRO AS
      OF MAY 23, 2012

              The Torchio Report Exhibit D presents a chart setting forth five (5) amounts
       representing its calculations of the Market Value of Eber Metro’s interest in Eber-CT
       ranging from $646,413 to $8,734,723 (again, the Torchio Report does not provide an
       opinion as to a single amount for the Market Value of Eber Metro’s interest in Eber-CT).

               The Torchio Report also asserts that Eber Metro’s liabilities at May 23, 2012,
       were $11,138,680, and that its other assets apart from its interest in Eber-CT totaled
       $360,728.20 Torchio ultimately concludes that Eber Metro was insolvent and had zero
       equity value based on his assertion that Eber Metro’s liabilities (i.e. $11,138,680)
       exceeded all five (5) calculations of the Market Value of its interest in Eber-CT plus its
       other assets of $360,728..21

               We disagree with Torchio’s determination of Eber Metro’s liabilities and the
       resulting value of its equity as of May 23, 2012, as discussed further below.




       19
          Third Amended Complaint ¶¶ 232–250.
       20
          Torchio Report at p. 12 ¶ 32 and Ex. D.
       21
          Id. at p. 38 ¶ 105.

                                                    - 14 -
Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 17 of 35



ANALYSIS OF EBER METRO LIABILITIES AS OF MAY 23, 2012

        The Torchio Report at page 12, presents a chart listing seven (7) liabilities, five of
which that it attributes to Eber Metro which total $11,138,680. Our analysis of each of
the five is discussed as follows:

1. Lester Eber’s Loan and Line of Credit

     Lester Eber’s loan to Eber Metro amounted to $3,060,711 as of the May 31, 2012
     fiscal year end tax return for Eber Metro. We agree with this amount of debt on the
     books of Eber Metro.22


2. Interest on Lester Eber’s Loan and Line of Credit

     The Torchio Report asserts that the Interest Due but not paid to Lester Eber by Eber
     Metro on his loan was $837,655 based on interest calculations presented in Bates
     documents EB-00026433-34. We agree with the amount of interest owed to Lester
     Eber on his loan balance.


3. Pension Plan Termination

     The Torchio Report asserts that Eber Metro has a pension plan debt in the amount of
     $5,063,388, which it bases solely on Bates documents EB-00035551-52. This
     document that Torchio solely relies upon is a letter dated December 19, 2018 from
     Benefits Management, Inc. to Wendy Eber in response to her request to provide the
     pension plan termination liability for Eber Bros. Wine & Liquor Corp. Retirement
     Plan as of June 1, 2012. We do not believe that this is liability of Eber Metro for the
     following reasons:

     a) The December 19, 2018 letter from Benefits Management Inc. to Wendy Eber
        does not mention Eber Metro at all as being liable for Eber Bros. Wine & Liquor
        Corp.’s pension plan termination liability.

     b) Eber Metro, as a subsidiary of Eber Bros. Wine and Liquor Corp. is not
        responsible for Eber Bros. Wine and Liquor Corp’s liabilities. In terms of entity
        layered ownership from an economic and business valuation standpoint, assets
        and liabilities of subsidiaries become assets and liabilities of the parent.
        Conversely, assets and liabilities of the parent do not become assets and liabilities
        of the subsidiary.


22
  We express no opinion on the accuracy of Eber Metro’s books or the legal validity of the 2011
assumption of debt by Eber Metro. To the best of our knowledge, no records have been produced indicating
that the 2006 loan was actually paid by Lester Eber. Instead, for purposes of this report, we assume the debt
to be valid and accurately stated.

                                                   - 15 -
Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 18 of 35



      c) Based on our review of the tax returns and financial statements of Eber-CT, Eber
         Metro and Eber Metro and Eber Bros. Wine and Liquor Corp., there is NO
         pension plan termination liability on any of the three companies’ balance sheets.

      d) Eber Bros. Wine & Liquor Corp.’s pension plan termination liability is a
         contingent liability. This means that it was hypothetical, subject to change and
         not actually due as of June 1, 2012. As a general rule, contingent liabilities and
         assets are not considered in valuation as a direct reduction (for liabilities) or
         addition (for assets) to value because of the lack of their precise identifiable
         nature. Furthermore, with respect to pension plans liabilities they are subject to
         change – perhaps dramatically – based on investment and stock market
         performance. For example, a pension plan termination plan liability that is not
         being terminated on a certain date and therefore contingent, may reduce
         dramatically or even be eliminated in a period of rising stock market performance.

      Based on the foregoing, we believe that the Eber Bros. Wine and Liquor Corp.
      pension plan termination liability was not a liability of Eber Metro as of June 5,
      2012.


4. Teamsters

      The Torchio Report on the chart on page 12 refers to a Teamsters liability as follows:
      “In January 2008, the Teamsters determined that there was an employer withdrawal
      liability under the ERISA Act. The figure here represents the amount in a Confession
      of Judgement.”23

      The lawsuit stems from the New York State Teamsters Conference Pension and
      Retirement Fund v. Eber Bros. Wine and Liquor Corp. The defendant who confesses
      judgement is Eber Bros. Wine and Liquor Corp. and not Eber Metro or Eber-CT.
      The Confession of Judgement does not reference anywhere Eber Metro or Eber-CT.
      As such it is Eber Bros. Wine and Liquor Corp.’s sole responsibility. As previously
      discussed, in terms of entity layered ownership from an economic and business
      valuation standpoint, assets and liabilities of subsidiaries become assets and liabilities
      of the parent. Conversely, assets and liabilities of the parent do not become assets
      and liabilities of the subsidiary.

      Based on the foregoing, we believe that the Eber Bros. Wine and Liquor Corp.
      liability to the Teamsters was not a liability of Eber Metro.


5. Harris Beach

      The Torchio Report on the chart on page 12 refers to a Harris Beach Liability as
      follows: “Eber entities were sued by Harris Beach PLLC in September 2011 to collect
23
     EB00030896-899 (signed by Wendy Eber).

                                              - 16 -
Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 19 of 35



     legal fees for services rendered by Harris Beach on behalf of the Eber-related
     entities.” To support this, the Torchio report references a single page from a 34-page
     Decision and Order in the action Harris Beach PLLC v. Eber Bros. Wine & Liquor
     Corp.24

     We disagree with Torchio’s conclusion that this is a liability of Eber Metro.
     Torchio’s characterization in his chart on page 12 of his report that references the
     “Eber entities” with respect to the Harris Beach lawsuit is misleading and false. The
     only defendant named in the lawsuit and referenced in the 34-page decision is Eber
     Bros. Wine & Liquor Corp. There are no other Eber entities (including Eber Metro or
     Eber-CT) referenced in the 34-page decision so it is perplexing as to why Torchio
     indicates that the “Eber entities were sued by Harris Beach” and factually incorrect.
     Rather Eber Brothers Wine & Liquor Corp. is the only Eber entity that was sued by
     Harris Beach.25


     Furthermore, page 2 of the Decision and Order provides background information
     regarding the lawsuit noting that the Defendant (Eber Brothers Wine & Liquor Corp.)
     was represented by Plaintiff (Harris Beach) with regard to a lawsuit in which Eber
     Brother Wine & Liquor Corp. was sued by Wolf Concept in regard to a dispute
     stemming from a 2004 vodka distribution agreement. The Decision and Order is very
     clear that Wolf’s dispute was with Eber Brothers Wine & Liquor Corp. solely and no
     other Eber entities.

     Based on the foregoing, we believe that the Eber Bros. Wine and Liquor Corp.
     liability to the Harris Beach is not a liability of Eber Metro.


CONCLUSIONS ABOUT THE TORCHIO REPORT’S ANALYSIS OF LIABILITIES

         Based on our analysis above, we disagree with the treatment of Torchio’s
characterization that $11,138,680 of liabilities that are solely Eber Bros. Wine & Liquor
Corp. are attributable to its subsidiary entity Eber Metro. It is our opinion that the
liabilities of Eber Bros. Wine & Liquor are not Eber Metro’s liabilities and should not be
considered in the valuation of Eber-Bros.

       In terms of entity layered ownership from an economic and business valuation
standpoint, assets and liabilities of subsidiaries become assets and liabilities of the parent.
Conversely, assets and liabilities of the parent do not become assets and liabilities of the
subsidiary. According to a publication from Case Western Reserve University Law
School Law Review entitled Guaranty of and Security for the Debt of a Parent
Corporation by a Subsidiary Corporation:

24
  EB00023749.
25
  We understand that Harris Beach later sued other entities, including Eber Metro, based on a fraudulent
conveyance theory that bears several similarities to the claims asserted by the Plaintiffs here. We do not
consider that subsequent lawsuit to be relevant to the valuation of Eber Metro as of June 5, 2012.

                                                   - 17 -
      Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 20 of 35



                Parent’s liabilities with respect to the business owned and operated by
                Subsidiary are limited in the sense that Subsidiary’s creditors have no legal
                right under normal circumstances to look to Parent’s assets for satisfaction
                of their claims. The law recognizes separate identities for Parent and
                Subsidiary, each responsible only for its own dets even though both are part
                of a single business enterprise and form an economic unit with a single
                group of beneficial owners. This recognition of separate legal identities
                also means that Subsidiary’s liability is limited with respect to Parent. 26

IX.   THE VALUE OF EBER METRO TO EBER BROS. AS OF JUNE 5, 2012

             Based on our analysis, as of June 5, 2012, the reasonably certain value of Eber
      Metro to Eber Bros. Wine and Liquor Corp. was $8,110,539, calculated as follows:

            Assets
             Cash (1)                                                              $10,728
             Net Accounts Receivable (1)                                            64,018
             Note Receivable from Polebridge Bowman (1)                            350,000
             93% Interest in Eber-CT                                           $11,625,000
            Total Assets                                                       $12,049,746

            Liabilities
             Accounts Payable (1)                                                    $2,181
             Accrued Expenses (1)                                                    38,660
             Lester Eber Loan                                                    $3,060,711
             Interest on Lester Eber Loan                                           837,655
            Total Liabilities                                                    $3,939,207

            Net Equity Value                                                     $8,110,539
           (1) As reported on Eber Metro’s tax return for the fiscal year ended May 31, 2012.
               (EB-00019101).




      26
        William H. Coquillette, Guaranty of and Security for the Debt of a Parent Corporation by a Subsidiary
      Corporation, 30 Case W. Res. L. Rev. 433 (1980).

                                                       - 18 -
     Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 21 of 35



X.   KLG’S VALUATION OF EBER-CT AS OF MAY 31, 2018

             In preparing our valuation of Eber-CT as of the current date, we have utilized
     financial information through May 31, 2018 (the date of the most recent provided
     financial information).

            We previously presented the following summary chart of EV/R Multiples based
     on the two indicators of value and the EBITDA as of each date for our valuation of the
     Company as of May 23, 2012:

                                       Fiscal
                                       Year-End                          Implied EV/R
        Indicator of Value             May 31          EBITDA            Multiple

        Southern Offer                     2007          ($436,516)           0.51
        Eder-Goodman Transaction           2008           ($31,058)           0.62

             As shown in the chart above, Eber-CT had negative EBITDA as of the date of
     each indication of value. According to Eber-CT’s audited financial statements for the
     fiscal year ended May 31, 2018, the Company had revenue of $45,959,602 and EBITDA
     of $753,466 (EBIT of $458,516 plus depreciation and amortization of $294,950), which
     is significantly higher than in 2007 and 2008.

             Although this analysis provides substantiation and validation to utilize an EV/R
     multiple much greater than .62 times, we have conservatively utilized .65 times revenue
     to value Eber-CT as of May 31, 2018.

           Accordingly, it is our opinion that the Market Value of the Equity of Eber-CT as
     of May 31, 2018 was $20,419,000 calculated as follows:

        Revenue for Eber-CT (f/y/e 5/31/2018)             $45,959,602
        EV/R Multiple                                              .65
        Implied Enterprise Value for Eber-CT               29,873,741
        - Debt for Eber-CT                                  4,956,726
        -Preferred for Eber-CT                              4,500,000
        + Cash for Eber-CT                                      1,872

        Market Value of Equity of Eber-CT (Rd.)           $20,419,000




                                              - 19 -
      Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 22 of 35



XI.   THE ECONOMIC RATIONALITY OF THE EBER BROS. BOARD’S DECISION
      TO CONSENT TO THE ALEXBAY TRANSFER

              We understand that on June 5, 2012 Eber Metro was transferred to Alexbay (an
      entity wholly owned by Lester Eber) based on Eber Bros. Wine and Liquor Corp.’s
      board’s consent to the transfer in satisfaction of the debt owed by Eber Metro to Lester
      Eber. It is my opinion that there was no reasonable or justifiable economic rationale to
      permit Alexbay to take Eber Metro because, in short, it ensured the death of the company.

             The board/directors of Eber Bros. Wine & Liquor Corp. as of January 2012 were
      Lester Eber, Wendy Eber (Lester’s daughter) and Elliott “Mike” Gumaer (Lester’s
      attorney). The board was clearly controlled by Lester Eber who determined all final
      decisions.

              The only material liability that Eber Metro had as of May 31, 2012 was its debt to
      Lester Eber which amounted to approximately $3.9 million including interest. Eber
      Metro’s most significant asset (i.e. its 79% interest in Eber-CT) was not valued at the
      time by a qualified, experienced business appraiser. Had a formal valuation been
      conducted, it is our opinion that its interest in Eber-CT was at least $11.6 million as of
      May 31, 2012. Eber Metro also had a receivable due from Polebridge Bowman in the
      amount of $350,000 and cash and accounts receivable of $75,000. Accordingly, Eber
      Metro’s assets exceeded its liabilities by at least $8.1 million. There is no economic
      justification that an entire company would be transferred to a creditor when its
      assets exceeded its liabilities (including the liability to the creditor) by over $8.1
      million.

              Importantly, the lack of economic justification is apparent even if the net value
      was significantly lower, or even negative at the time. That is because Eber Metro
      reflected Eber Bros. Wine and Liquor Corp.’s sole operating asset. As long as a company
      remains a going concern, it has the potential for positive value. This could happen in any
      number of ways. Even if it were insolvent, it could potentially restructure through
      bankruptcy proceedings and emerge capable of generating positive shareholder value.
      But the potential for future value is particularly apparent when a company’s financial
      results have been steadily improving.

              The transfer of Eber Metro (along with its main asset Eber-CT) to Alexbay
      immediately after the fiscal year ended May 31, 2012 looks very suspicious. The
      Company had been trending positively toward profitability over the prior four years,
      which Lester Eber as CEO of Eber-CT was fully aware of. In fact, in the very first year
      after the transfer (i.e. fiscal year ended May 31, 2013) Eber-CT achieved positive
      EBITDA of $391,968. Ultimately over the six fiscal years following the transfer (fiscal
      year ended May 31, 2013 through 2018), Eber-CT achieved total EBITDA of
      $$4,188,187. This is all indication that this was a planned transfer by Lester Eber at
      an opportune time for himself and has solely reaped the economic benefits post-
      transfer, while the Plaintiff former beneficial shareholders of Eber Metro have
      received nothing.

                                                - 20 -
Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 23 of 35



        If Lester believed that the entire structure of the Eber entities (i.e., Eber Bros.
Wine and Liquor, Eber Metro, and Eber-CT) was completely insolvent (as determined by
his expert Frank Torchio), why would he unilaterally assume the purported $11 + million
in debts that were supposedly the responsibility of Eber Metro according to Torchio that
as of June 5, 2012 would become solely his through Alexbay? There is no reasonable
economic rationale for that.

        The only shareholder of Eber Metro that benefited from the transfer of Eber
Metro to Alexbay was Lester Eber, who was also its sole creditor. The remaining of
shareholders suffered from the transfer in that their collective two-third’s interest in Eber
Metro (approximately $5.4 million (two-thirds of $8.1 million) as of June 5, 2012) was
effectively stripped from them and conveyed to Lester Eber by his and the board’s
decision to transfer Eber Metro to Alexbay.


Respectfully submitted,

KLEIN LIEBMAN & GRESEN, LLC


_________________________________
GLENN LIEBMAN, CPA/ABV




                                           - 21 -
Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 24 of 35
Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 25 of 35



                                     Exhibit 1
                                Materials Considered

Court Filings

The Complaint filed in the Southern District of New York on December 9, 2016.
The Third Amended Complaint filed in the Southern District of New York on June 14,
2019.
The Answer to Third Amended Complaint filed in the Southern District of New York on
June 24, 2019.
Order of Hon. Matthew A. Rosenbaum, J.S. C. in Alexbay, LLC v. Eber Bros. Wine &
Liquor Corp., et al. (Sup. Ct., Monroe County, Index No. 2012-1919) dated May 23, 2012.

Documents Received in Discovery

Bates No. CNB000030, Minutes from meeting of the officers of the Trust of Allen Eber
August 18, 2011.
Bates Nos. EB-00001363, Line of Credit.
Bates Nos. EB-00016856-68, Sale of Eber-CT to Eder-Goodman.
Bates Nos. EB-00017819-68, Valuation in response to an inquiry from the Pension Benefit
Guaranty Corporation.
Bates Nos. EB-00017871-3, Line of Credit.
Bates Nos. EB-00017906-16, Guaranty.
Bates Nos. EB-00017917-29, Security Agreement.
Bates Nos. EB-00017934-6, Assignment of Note and Security Agreement.
Bates Nos. EB-00017937-9, Notice of Debtor from Alexbay to Eber W&L.
Bates Nos. EB-00020189-215, Eber Bros. Wine & Liquor Metro, Inc. QuickBooks Profit
& Loss Statements, Balance Sheets and Trial Balances for Fiscal Years Ended May 31,
2007 through May 31, 2011.
Bates Nos. EB-00019097-117, Eber Metro Tax Return for fiscal year ending May 31, 2012.
Bates Nos. EB-00020281-323, Eber Wine & Liquor Corp. QuickBooks Profit & Loss
Statements, Balance Sheets and Trial Balances for Fiscal Years Ended May 31, 2008
through May 31, 2013.
Bates Nos. EB-00020230-4, Eber W&L Tax Return for fiscal year ending May 31, 2012.
Bates Nos. EB-00019482-522, Eber-Connecticut, LLC Independent Auditors Report,
Financial Statements and Supplemental Schedules for the years ended May 31, 2007
through May 31, 2012.
Bates Nos. EB-00019258-70 and EB-00030155-56, Eber-Connecticut, LLC Independent
Auditors Report, Financial Statements and Supplemental Schedules for the years ended
May 31, 2012 and May 31, 2013.
Bates Nos. EB-00030158-74, Eber-Connecticut, LLC Independent Auditors Report,
Financial Statements and Supplemental Schedules for the years ended May 31, 2014 and
May 31, 2015.
Bates Nos. EB-00030194-211, Eber-Connecticut, LLC Independent Auditors Report,
Financial Statements and Supplemental Schedules for the years ended May 31, 2016 and
May 31, 2017.



                                          1
Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 26 of 35



Bates Nos. EB-00035637-54, Eber-Connecticut, LLC Independent Auditors Report,
Financial Statements and Supplemental Schedules for the years ended May 31, 2017 and
May 31, 2018.
Bates Nos. EB-00022190-3, Unanimous Written Consent in Lieu of a Meeting of the Board
of Directors.
Bates Nos. EB-00022871-908, Amended and Restated Limited Liability Company
Agreement of Eber-Connecticut, LLC.
Bates Nos. EB-00023745-78, Decision and Order of Honorable J. Scott Odorisi.
Bates Nos. EB-00025860-71, Merger of Slocum & Sons with and into Eber-CT dated April
29, 2005.
Bates Nos. EB-00026433-4, Extracted Pages from Loan Ledger.
Bates Nos. EB-00030896-9, Affidavit of Confession of Judgment.
Bates Nos. EB-00030932-3, Stipulation of Settlement.
Bates Nos. EB-00032632-707, Summons and Complaint.
Bates Nos. EB-00032782-33269, Slocum & Sons and Eber-CT merger-related documents.
Bates Nos. EB-00033279-747, Slocum & Sons Due Diligence Binder.
Bates Nos. EB-000337748-60, Stock purchase Agreement.
Bates Nos. EB-00000864-70, Notices to Metro and Teamsters re: Promissory note and line
of credit note.
Bates Nos. EB-00030212-423, Eber-CT Tax Return for the fiscal year ending May 31,
2008 through May 31, 2011 and ending May 31, 2014 through May 31, 2017.
Bates Nos. EB-00030149-54, Slocum & Sons Historical and Projected Income for 2010
through 2019.
Bates Nos. EB-00026697-7067, Form W-2s of Eber-CT for 2010 through 2017.
Bates Nos. EB-00030046-148, Form 1099s of Eber-CT for 2012 through 2017.
Bates Nos. EB-00021420-36, Wendy Eber and Lester Eber’s Form W-2s from Eber-CT
and Eber W&L for the years 2007 through 2009 and 2011 through 2017.
Bates Nos EB-00027092, Wendy Eber’s Form W-2 from Eber-CT for 2010.
Bates No EB-00035659. Lester Eber’s Form W-2 from Eber W&L for 2010.
Bates Nos. EB-00021437-68, Consulting Agreement between Southern Wine & Spirits of
Upstate New York, Inc. and Lester Eber dated August 30, 2007.
Bates Nos. EB-00021497, Accounts Payable History Report for Wendy Eber and Lester
Eber from Slocum & Sons of Maine, Inc. for March 1, 2014 through March 15, 2014.
Bates Nos. EB-00026649, Letter from Wendy Eber Re: New York State Teamsters
Conference Pension & Retirement Fund and Eber W&L.
Bates Nos. EB-0003748-60, Stock Purchase Agreement between Polebridge Bowman
Partners, LLC and Eber Metro dated May 30, 2010.
Bates No. EB-00026654, Memo from Glenn Sturm to Pat Dalton re: Equity Transfer
Bates Nos. EB-00031220-23, Unanimous Written Consent in Lieu of a Meeting of the
Board of Directors dated May 28, 2010.
Bates Nos. GUM000058-60, Business Plan for Eber-CT dated December 2009.
Bates Nos. EB-00017671-86, Settlement Agreement between PBGC and Eber Parties
dated February 24, 2017.
Other financial documents concerning Eber-CT and Eber Metro produced by Defendants.




                                          2
Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 27 of 35



Deposition Transcripts & Exhibits
The deposition of Lester Eber on January 24, 2019 and June 27, 2019, including errata.
The Rule 30(b)(6) deposition of Eber Bros. Wine & Liquor Metro, Inc. on January 23,
2019 and February 27, 2019 (Wendy Eber as designated witness), including errata.
The Rule 30(b)(6) deposition of Eber-Connecticut, LLC at 3:27 P.M. on February 27, 2019.
The deposition of Wendy Eber on February 28, 2019, and June 28, 2019.
Plaintiffs’ Deposition Exhibits 1 through 125.

Online Resources and Databases
PitchBook Data, Inc.
DealStats (formerly known as Pratt’s Stats)
BizComps
Institute of Business Appraisers (IBA)
Google (information retrieved from searches for comparable transactions)

Additional Information
S. Pratt, Business Valuation Discounts and Premiums, (2d Ed., John Wiley & Sons, Inc.,
2009.
William H. Coquillette, Guaranty of and Security for the Debt of a Parent Corporation by
a Subsidiary Corporation, 30 Case W. Res. L. Rev. 433 (1980).
S. Pratt, Valuing a Business: The Analysis and Appraisal of Closely Held Companies, (5th
Ed., McGraw-Hill, 2008).
Capital Beverage Corp. Form 8-K/A dated June 29, 2001




                                           3
Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 28 of 35
Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 29 of 35
Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 30 of 35
Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 31 of 35
Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 32 of 35
Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 33 of 35
Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 34 of 35
Case 1:16-cv-09517-LAK-KHP Document 266-7 Filed 11/09/19 Page 35 of 35
